                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ELIJAH ISAACS,

                          Plaintiff,

                    v.                      CAUSE NO.: 3:19-CV-332-RLM-MGG

 SGT. GORDON, et al.,

                          Defendants.

                              OPINION AND ORDER

      Elijah Isaacs, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless,

pursuant to 28 U.S.C. § 1915A, this court must review the complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      Mr. Isaacs alleges that, on the morning of December 30, 2018, Sergeant

Gordon began to escort him from his cell to the recreational yard. On the way,

he heard another inmate yelling, cursing, and threatening to “gun down”

someone. When they approached this inmate’s cell, the inmate threw a bowl of

feces and urine at Mr. Isaacs and Sergeant Gordon, some of which landed in Mr.
Isaacs’s eyes. Mr. Isaacs showered and asked to go to the medical unit, but Nurse

Raines refused to examine him. Mr. Issacs went to the medical unit later that

day, but Nurse Raines again refused to examine him and also refused to give

him eye drops, antibiotics, or a blood test. Mr. Isaacs since suffered an eye

infection and a partial loss of vision. For his claims, he seeks money damages.

      Mr. Isaacs asserts an Eighth Amendment claim against Sergeant Gordon

for failing to protect him from another inmate’s attack. The Eighth Amendment

imposes a duty on prison officials “to take reasonable measures to guarantee the

safety of inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[P]rison

officials have a duty to protect prisoners from violence at the hands of other

prisoners.” Id. at 833. “[I]n order to state a section 1983 claim against prison

officials for failure to protect, [a plaintiff] must establish: (1) that he was

incarcerated under conditions posing a substantial risk of serious harm and (2)

that the defendants acted with deliberate indifference to his health or safety.

Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010). The complaint states a

plausible Eighth Amendment failure to protect claim against Sergeant Gordon.

      Mr. Isaacs also asserts an Eighth Amendment claim against Nurse Raines

for refusing to treat him after the attack. Under the Eighth Amendment, inmates

are entitled to adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976).

To establish liability, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer, 511




                                        2
U.S. at 834. The complaint states a plausible Eighth Amendment claim of

deliberate indifference to serious medical needs against Nurse Raines.

      For these reasons, the court:

            (1) GRANTS Elijah Isaacs leave to proceed on an Eighth Amendment

      claim for money damages against Sergeant Gordon for failing to protect

      him from another inmate’s attack on December 30, 2018;

            (2) GRANTS Elijah Isaacs leave to proceed on an Eighth Amendment

      claim for money damages against Nurse Raines for acting with deliberate

      indifference to serious medical needs by refusing to treat him after the

      attack on December 30, 2018;

            (3) DISMISSES all other claims;

            (4) DIRECTS the clerk and the United States Marshals Service to

      issue and serve process on Sergeant Gordon and Nurse Raines at the

      Indiana Department of Correction with a copy of this order and the

      complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

            (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Sergeant

      Gordon and Nurse Raines respond, as provided for in the Federal Rules of

      Civil Procedure and N.D. Ind. L.R. 10.1, only to the claim for which Elijah

      Isaacs has been granted leave to proceed in this screening order.

      SO ORDERED on June 20, 2019

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
